DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/11/2022 has being considered by the examiner and made of record in the application.

Claim Objections
Claims 35 are objected to because of the following informalities:
	Regarding claim 35:  The preamble in lines 2-3 includes “the computer is enabled to perform” which should be “the computer performs”.	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 6, 19, 20, 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 3:  the claim recites the limitation "the original connection" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.  
	Regarding claim 6:  the claim recites the limitation "the connection of a terminal" in line 4 and recites the limitation “a connection that is of the terminal”, while parent independent claim 1 recites the limitation “a connection of a terminal” in line 2 and recites “the connection of the terminal” in lines 7-8.  It is unclear whether “connection” and “terminal” of claim 6 are related to each other, and/or related to “connection” and “terminal” of parent claim 1.
	Regarding claim 19:  the claim recites the limitation "the original connection" in line 3.  There is insufficient antecedent basis for this limitation in the claim. 
	Regarding claim 20:  the claim recites the limitation "a connection that is of the terminal" in lines 7-8.  It is unclear whether “connection” of claim 20 is related to “connection” of parent claim 17.
	Regarding claim 39:  the claim recites the limitation "the source network device" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
	Regarding claim 40:  the claim recites the limitation "the source network device" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-5, 10, 17, and 35 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Youn et al. (US 2020/0120570 A1, made of record in the IDS filed 1/11/2022) hereinafter Youn.
	Regarding claim 1, Youn teaches a connection re-establishment method (handover procedure; para. 400-401), the method comprising: determining, by a source network device (source session management function (SMF); para. 399-404), that a connection of a terminal is to be released (source SMF notified that handover of user equipment (UE) is required; para. 400-406); obtaining, by the source network device, information about a target network device (source SMF selects target SMF including address and/or ID; para. 406-407); and sending, by the source network device, the information about the target network device (source SMF sends address and/or ID of target SMF; para. 407), wherein the information about the target network device is used to re-establish the connection of the terminal to the target network device (address and/or ID of target SMF used for handover message (information about target network device to re-establish connection); para. 409, target SMF receiving handover message assigns new/target User plane Function (UPF); para. 411, target UPF creates tunnel for protocol data unit (PDU) session of target SMF (re-establish connection of terminal to target network device); para. 412-413,  where UPF is for PDU transmission to the UE; para. 100, and PDU session for exchange of PDUs between UE and data network; para. 65-67).
	Regarding claim 4, Youn further teaches wherein: the source network device is a source session management network element (source session management function (SMF); para. 399-404), and the target network device is a target session management network element (source SMF selects target SMF; para. 406-407, examiner notes the use of alternative language here, thus, only one of the alternative features need to be shown by reference); or the source network device is a source data gateway, and the target network device is a target data gateway; or the source network device is a source serving gateway, and the target network device is a target serving gateway.
	Regarding claim 5, Youn further teaches wherein the information about the target network device comprises one or more of: a uniform resource identifier (URI) of the target network device, an internet protocol (IP) address of the target network device (node details of SMF include internet protocol (IP) address; para. 247, examiner notes the use of alternative language here, thus, only one of the alternative features need to be shown by reference), or a fully qualified domain name (FQDN) of the target network device.
	Regarding claim 10, Youn further teaches wherein the obtaining, by the source network device, the information about the target network device (source SMF selects target SMF including address and/or ID; para. 406-407) comprises: receiving, by the source network device, an operation and maintenance (OM) command, wherein the OM command carries the information about the target network device; or sending, by the source network device, a first request message to a network repository function network element, wherein the first request message is used to request to obtain the information that is about the target network device and that is required for re-establishing the connection, and receiving, by the source network device, a first response message from the network repository function network element, wherein the first response message carries the information about the target network device; or receiving, by the source network device, the information about the target network device from a policy control network element (source AMF receives information from preset operator policy (policy control network element) about selection (target) of the AMF; para. 402, 5G system includes a Policy Control function (PCF) element; para. 87 and Fig. 1, examiner notes the use of alternative language here, thus, only one of the alternative features need to be shown by reference).

	Regarding claim 17, the claim is interpreted and rejected for the same reason as set forth in claim 1, including processor (processor 3311; para. 964 and Fig. 33); and transceiver (communication module 3313; para. 964 and Fig. 33).

	Regarding claim 35, the claim is interpreted and rejected for the same reason as set forth in claim 1, including non-transitory computer-readable storage medium storing a computer program that, when the computer program is run on a computer, the computer is enabled to perform a connection re-establishment method (hardware, memory including software code executed by processor; para. 975-976).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Youn in view of Li et al. (US 2009/0176496 A1, made of record in the IDS filed 1/11/2022) hereinafter Li.
	Regarding claim 2, Youn teaches the limitations of previous claim 1.
	Youn does not explicitly disclose sending, by the source network device, a connection re-establishment timer to the terminal, wherein the connection re-establishment timer is used to indicate a time in which the terminal re-establishes the connection.
	However, in the same field of endeavor, Li teaches sending, by the source network device, a connection re-establishment timer to the terminal (source core network (CN) element transmits timer for routing area update (RAU) (re-establishment); para. 88), wherein the connection re-establishment timer is used to indicate a time in which the terminal re-establishes the connection (source core network (CN) element transmits timer for routing area update (RAU) (re-establishment), and UE transmits RAU when timer expires; para. 88, RAU used for transfer from source CN element to target CN element; para. 90).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Li to the system of Youn, where Youn's performing/supporting handover (para. 05-06) along with Li's selection of CN element (para. 34 and para. 38) improves the system by selecting a more preferable CN element.

	Regarding claim 18, the claim is interpreted and rejected for the same reason as set forth in claim 2.

Claim(s) 3, 6, 19-20, 23, and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Youn in view of Kawasaki et al. (US 2020/0170067 A1) hereinafter Kawasaki.
	Regarding claim 3, Youn teaches the limitations of previous claim 1.
	Youn does not explicitly disclose sending, by the source network device, first indication information to the terminal, wherein the first indication information is used to indicate the terminal to delete the original connection after re-establishing the connection.
	However, in the same field of endeavor, Kawasaki teaches sending, by the source network device, first indication information to the terminal (SMF_A indicates information to UE; para. 360-362 and para. 376), wherein the first indication information is used to indicate the terminal to delete the original connection after re-establishing the connection (SMF_A indicates information to UE so UE establishes PDU session that continues after release of user plane (UP) resources; para. 360-362 and para. 376).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Kawasaki to the system of Youn, where Youn's performing/supporting handover (para. 05-06) along with Kawasaki's releasing/re-establishing UP resources while maintaining PDU session (para. 08-10) improves interoperability between providers/manufacturers by unifying methods for new features in the standardization process.
	Regarding claim 6, Youn teaches the limitations of previous claim 1.
	Youn further teaches wherein the source network device is a source session management network element, and the target network device is a target session management network element (source SMF selects target SMF; para. 406-407), and wherein determining, by the source network device, that the connection of a terminal is to be released comprises: (source SMF notified that handover of user equipment (UE) is required; para. 400-406), wherein the connection release request carries information about a target user plane network element (session release request includes forwarding resources (information about target UPF) in S-UPF; para. 664, T-UPF releases forwarding resources; para. 673).
	Youn does not explicitly disclose receiving, by the source session management network element, a connection release request from a source user plane network element, and wherein the connection release request is used to request the source session management network element to release a connection that is of the terminal and that is on the source user plane network element.
	However, in the same field of endeavor, Kawasaki teaches receiving, by the source session management network element, a connection release request from a source user plane network element (SMF_A receives session release request from UPF_A; para. 502), and wherein the connection release request is used to request the source session management network element to release a connection that is of the terminal and that is on the source user plane network element (session release request for SMF_A deactivates UP connection for UE; para. 502).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Kawasaki to the system of Youn, where Youn's performing/supporting handover (para. 05-06) along with Kawasaki's releasing/re-establishing UP resources while maintaining PDU session (para. 08-10) improves interoperability between providers/manufacturers by unifying methods for new features in the standardization process.

	Regarding claim 19, the claim is interpreted and rejected for the same reason as set forth in claim 3.
	Regarding claim 20, the claim is interpreted and rejected for the same reason as set forth in claim 6.

	Regarding claim 23, the combination of Youn and Kawasaki teaches the limitations of previous claim 20.
	Youn further teaches wherein the processor being configured to obtain information about the target network device (source SMF selects target SMF including address and/or ID; para. 406-407) comprises: the processor being configured to receive an operation and maintenance (OM) command, wherein the OM command carries the information about the target network device; or the processor being configured to: send a first request message to a network repository function network element, wherein the first request message is used to request to obtain the information that is about the target network device and that is required for re-establishing the connection, and receive a first response message from the network repository function network element, wherein the first response message carries the information about the target network device; or the processor being configured to receive the information about the target network device from a policy control network element (source AMF receives information from preset operator policy (policy control network element) about selection (target) of the AMF; para. 402, 5G system includes a Policy Control function (PCF) element; para. 87 and Fig. 1, examiner notes the use of alternative language here, thus, only one of the alternative features need to be shown by reference).

	Regarding claim 39, the claim is interpreted and rejected for the same reason as set forth in claim 6.

Claim(s) 7-9, 21-22, and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Youn in view of Stojanovski et al. (US 2016/0095036 A1, made of record in the IDS filed 1/11/2022) hereinafter Stojanovski.
	Regarding claim 7, Youn teaches the limitations of previous claim 1.
	Youn further teaches wherein the source network device is a source mobility management network element (Mobility Management Function (AMF); para. 87), and the target network device is a target mobility management network element (source AMF selects the target AMF; para. 386).
	Youn does not explicitly disclose wherein the sending, by the source network device, the information about the target network device comprises: sending, by the source mobility management network element, information about the target mobility management network element to an access device or to the terminal.
	However, in the same field of endeavor, Stojanovski teaches wherein the sending, by the source network device, the information about the target network device comprises: sending, by the source mobility management network element, information about the target mobility management network element to an access device or to the terminal (source mobility management entity (MME) transmits target MME identity to eNB (access device); Fig. 7 step 710 and para. 69).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Stojanovski to the system of Youn, where Youn's performing/supporting handover (para. 05-06) along with Stojanovski's smooth load rebalancing (para. 18) improves user experience by reducing breaks in service.
	Regarding claim 8, the combination of Youn and Stojanovski teaches the limitations of previous claim 7.
	Stojanovski further teaches sending, by the source mobility management network element, third indication information to the access device (source MME sends reallocation request message including ID to eNB; Fig. 4 step 420 and para. 51), wherein the third indication information is used to indicate the access device to reserve a radio resource control (RRC) connection between the access device and the terminal (eNB sends reallocation (connection reservation) request message including ID to UE using Radio Resource Control (RRC) downlink and receive response in RRC uplink; Fig. 4 steps 420-430 and para. 53).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Stojanovski to the system of Youn, where Youn's performing/supporting handover (para. 05-06) along with Stojanovski's smooth load rebalancing (para. 18) improves user experience by reducing breaks in service.
	Regarding claim 9, the combination of Youn and Stojanovski teaches the limitations of previous claim 7.
	Youn further teaches wherein the information about the target mobility management network element comprises or a globally unique access and mobility management function identifier (GUAMI) of the target mobility management network element (AMF identifier includes (access and mobility management function) Globally Unique Temporary Identifier; para. 581, examiner notes the use of alternative language here, thus, only one of the alternative features need to be shown by reference).
	Youn does not explicitly disclose a globally unique mobility management entity identifier (GUMMEI) of the target mobility management network element.
	However, in the same field of endeavor, Stojanovski teaches wherein the information about the target mobility management network element comprises a globally unique mobility management entity identifier (GUMMEI) of the target mobility management network element (MME identifier includes (Mobility Management Entity) Globally Unique Temporary Identity (GUTI) para. 23).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Stojanovski to the system of Youn, where Youn's performing/supporting handover (para. 05-06) along with Stojanovski's smooth load rebalancing (para. 18) improves user experience by reducing breaks in service.

	Regarding claim 21, the claim is interpreted and rejected for the same reason as set forth in claim 7.
	Regarding claim 22, the claim is interpreted and rejected for the same reason as set forth in claim 8.

	Regarding claim 40, the claim is interpreted and rejected for the same reason as set forth in claim 7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Dinan (US 2021/0359936 A9) discloses a cell site gateway.
	Watfa et al. (US 2017/0188280 A1) discloses methods and apparatuses for selection of dedicated core network.
	Kim et al. (US 2019/0230723 A1) discloses a method for performing a service request procedure in a wireless communication system and device therefor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE L PEREZ whose telephone number is (571)270-7348. The examiner can normally be reached M-F 11 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.L.P./Examiner, Art Unit 2474                                                                                                                                                                                                        
/MICHAEL THIER/Supervisory Patent Examiner, Art Unit 2474